Citation Nr: 1418075	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-42 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1967 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for rheumatoid arthritis and kidney stones have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In an April 2014 statement, the Veteran's representative argued that the Veteran should be provided a new VA examination to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  A review of the record shows that the Veteran was last provided a VA audiology evaluation in August 2009.  Because of the nature of bilateral hearing loss disability and its propensity to progressively worsen over time, the Board is in agreement that the Veteran should be provided a more contemporaneous VA audiology examination to determine the current level of severity of all impairment resulting from service-connected bilateral hearing loss disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA audiology evaluation to determine the current level of impairment resulting from his service-connected bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

